Exhibit 10.5
AMENDMENT TO EMPLOYMENT AGREEMENT
          This AMENDMENT (this “Amendment”) by and between Mariner Energy, Inc.,
a Delaware corporation (the “Company”), and Michiel C. van den Bold (the
“Executive”), dated this 12th day of August, 2010 and effective as of January 1,
2009, is an amendment to that certain Employment Agreement by and between the
Company and the Executive dated as of February 7, 2005, as previously amended by
the Amendment to Employment Agreement entered into as of June 8, 2006 (the
“Employment Agreement”).
RECITALS
          The Company and the Executive have previously entered into the
Employment Agreement to provide for terms and conditions of the Executive’s
employment by the Company; and
          The Company and the Executive desire to make certain changes to the
Employment Agreement to ensure that the Employment Agreement complies with the
applicable requirements of Section 409A of the Internal Revenue Code (the
“Code”); and
          Internal Revenue Service Notice 2010-6 permits this Amendment to be
effective as of January 1, 2009 and for the Employment Agreement to be treated
as being corrected on January 1, 2009.
          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
          1. A new Section 26 is hereby added to the Employment Agreement to
read as follows:
          “26. SECTION 409A.
     (a) Notwithstanding anything in this Agreement to the contrary, if any
provision hereof would result in the imposition of an additional tax under
Section 409A of the Code and related regulations and Treasury pronouncements
(‘Section 409A’), that provision will be reformed to avoid imposition of the
applicable tax to the extent permissible under Section 409A and no action so
taken shall be deemed to adversely affect Executive’s rights under this
Agreement.
     (b) Each payment under this Agreement is intended to be exempt from
Section 409A or in compliance with Section 409A, including, but not limited to,
being paid pursuant to a fixed schedule or specified date pursuant to Treasury
Regulation § 1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly. Without limiting the
generality of the foregoing, the term ‘termination of employment’ or any similar
term under this Agreement or the Merger Agreement will be interpreted to mean
‘separation from service’ within the meaning of Section 409A and Treasury
Regulation § 1.409A-3(a)(1) to

1



--------------------------------------------------------------------------------



 



the extent necessary to comply with Section 409A. A ‘separation from service’
will occur if both parties reasonable expect the Executive’s level of service to
permanently drop to less than half the Executive’s average level of service
during the preceding three years, as determined pursuant to Code
Section 409A(a)(2)(A)(i) and Internal Revenue Service guidance of general
applicability. Payment of the Annual Bonus under Section 3(b) is contingent upon
employment on the date of payment. Subject to any six-month delay requirement
set forth in Section 26(e), payments under Section 8(a) and payments to
Executive on account of termination of employment pursuant to the Merger
Agreement (as defined below) shall be paid on the 60th day following Executive’s
termination of employment; payments under Sections 7(c)(1), 7(c)(3), 7(e)(1) and
7(e)(3) will be made as set forth in Section 8(a), as required by
Sections 7(c)(6) and 7(e)(6). Any Gross-up Payment payable hereunder shall be
paid to Executive at the time Executive receives payments or benefits to which
the Excise Tax relates; notwithstanding the foregoing, in accordance with
Section 409A requirements, any Gross-Up Payment shall be paid no later than the
end of the calendar year next following the year in which Executive remits the
related taxes.
     (c) All reimbursements or provision of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treas. Reg. § 1.409A-3(i)(1)(iv) such
that the reimbursement or provision will be deemed payable at a specified time
or on a fixed schedule relative to a permissible payment event. Specifically,
the amount reimbursed or in-kind benefits provided under this Agreement during
Executive’s taxable year may not affect the amounts reimbursed or provided in
any other taxable year (except that total reimbursements may be limited by a
lifetime maximum under a group health plan), the reimbursement of an eligible
expense shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement or provision of in-kind benefit is not subject to liquidation or
exchange for another benefit.
     (d) If the execution of a waiver and release is a condition to Executive
receiving benefits under this Agreement, the Company will provide Executive with
such waiver and release within seven days following Executive’s separation from
service. In order to be eligible for benefits hereunder, Executive must execute
and return such waiver and release to the Company on or before the last day of
the minimum required waiver consideration period provided under the Age
Discrimination in Employment Act and not revoke such waiver and release within
the time period set forth in such waiver and release.
     (e) Notwithstanding any provision of this Agreement to the contrary,
Executive and the Company agree that any benefit under this Agreement or any
other agreement or arrangement (including pursuant to

2



--------------------------------------------------------------------------------



 



the Merger Agreement) which is subject to the six-month delay under Section
409A(a)(2)(B) of the Code shall not be paid or commence until the earliest of:
(1) the first business day following the expiration of six months from
Executive’s separation from service, (2) the date of Executive’s death, or
(3) such earlier date as complies with the requirements of Section 409A,
provided that in no event shall any such delayed payment be made prior to
July 1, 2010.
     (f) As used in this Section 26, ‘Merger Agreement’ means the Agreement and
Plan of Merger by and among Apache Corporation, ZMZ Acquisitions LLC, and the
Company, dated as of April 14, 2010.”
          2. The first sentence of Section 2 of the Waiver and Release Agreement
is hereby amended to read as follows:
“In exchange for Executive’s obligations under this Agreement, the Company shall
pay Executive those severance payments and benefits described in Sections 7, 8
and 9, as applicable, of the Employment Agreement, and those payments and
benefits to which Executive is entitled pursuant to the Agreement and Plan of
Merger by and among Apache Corporation, ZMZ Acquisitions LLC, and the Company,
dated as of April 14, 2010, both of which are incorporated herein by reference
and made a part of this Agreement.”

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Executive and the Company have executed this
Amendment as of the day and year first above written.

            MARINER ENERGY, INC.
      By:   /s/ Scott D. Josey         Scott D. Josey        Chairman of the
Board,
Chief Executive Officer and President        EXECUTIVE
      /s/ Michiel C. van den Bold       Michiel C. van den Bold         

4